DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the guide rail and roller structures, does not reasonably provide enablement for how they direct the extension and retraction of the pallet fork tines between the first extended position and the second retracted position.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification simply discloses that, “Carriage assembly 22 may include guide rails 62 and/or rollers 64 that direct the extension and/or retraction of pallet fork tines 12.” Also, FIG. 9-10 do not show how the guide rail and roller structures “direct the extension and/or retraction of pallet fork tines 12.” Items 62/64 seem to be separate/independent from tines 12 in the drawings.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Didtel (US 4,297,070).
Claim 1: a load carrier (18);
a frame comprising a backrest (22) coupled to and surrounding an attachment plate (16);
scissor links (24) coupling the load carrier (18) to the frame (22) and configured to mechanically change a location of the load carrier (18) between a first extended position (FIG. 2) and a second retracted position (FIG. 1; 24 allows relative movement of 18 between the first and second positions; without movement of 24, 18 would continually follow 22), 
wherein the load carrier (18) extends through the backrest (22) in the first extended position and the load carrier is retracted behind the backrest in the second retracted position (FIG. 1-2); and
an expansion cylinder (FIG. 3, 64; c. 5, l 42 to c. 6, l 7; c. 6, l 52 to c. 7, l. 14) coupled to the scissor links (c. 5, l 42 to c. 6, l 7), 
wherein retraction of the expansion cylinder closes the scissor links to extend the load carrier into the first extended position, and expansion of the expansion cylinder expands the scissor links to retract the load carrier from the frame into the second retracted position (arrow in FIG. 2 denotes 16/18 moving to the left while 22 remains stationary on 20; the two vertical lines are at the same position between FIG. 1 and FIG. 2 below on the next page);



[AltContent: connector]
[AltContent: connector]
    PNG
    media_image1.png
    408
    686
    media_image1.png
    Greyscale


Claim 7: wherein the load carrier includes a pair of pallet fork tines (18) that include a longitudinal axis, wherein the scissor links comprise a planar four-bar linkage, the backrest is planar, and the longitudinal axis is perpendicular to the backrest (FIG. 1 and 2).

Claim Rejections - 35 USC § 103
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didtel in view of Olson (US 4,861,223). Didtel discloses all the limitations of the claims as discussed above.
Didtel does not directly show:
Claim 2: a proximity sensor that generates a distance signal indicative of a distance between the load carrier and the frame;
Claim 3: a position sensor that generates a displacement signal indicative of a distance from at least one of the load carrier and the frame with respect to ground.
Olson shows a similar device having:
Claim 2: a proximity sensor that generates a distance signal indicative of a distance between the load carrier and the frame (150);

for the purpose of indicating the degree of extension between structures to increase operational safety of the apparatus (column 10, lines 3-23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Didtel as taught by Olson and include Olson’s similar device having:
Claim 2: a proximity sensor that generates a distance signal indicative of a distance between the load carrier and the frame;
Claim 3: a position sensor that generates a displacement signal indicative of a distance from at least one of the load carrier and the frame with respect to ground;
for the purpose of indicating the degree of extension between structures to increase operational safety of the apparatus.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didtel in view of Olson and E. R. Kughler (US 2,993,610) (“Kughler”). Didtel and Olson discloses all the limitations of the claims as discussed above.
Didtel does not directly show:
Claim 4: a lock on the backrest, the lock securing the load carrier to the frame when the load carrier extends through the frame;
Claim 5: a load sensor that generates a load signal indicative of a load on the load carrier, wherein a lift coupled to the attachment plate is prevented from operating in response to the load sensor generating the load signal when a lock securing the load carrier to the frame is disengaged.


Claim 5: a load sensor that generates a load signal indicative of a load on the load carrier, wherein a lift coupled to the attachment plate is prevented from operating in response to the load sensor generating the load signal (100/102 and/or 100a/102a and/or 150; “error signal”);
for the purpose of indicating the degree of extension between structures to increase operational safety of the apparatus (column 10, lines 3-23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Didtel as taught by Olson and include Olson’s similar device having:
Claim 5: a load sensor that generates a load signal indicative of a load on the load carrier, wherein a lift coupled to the attachment plate is prevented from operating in response to the load sensor generating the load signal;
for the purpose of indicating the degree of extension between structures to increase operational safety of the apparatus.

Kughler shows a similar device having:
Claim 4: a lock (15/16) on the backrest, the lock securing the load carrier to the frame when the load carrier extends through the frame;
Claim 5: a lock (15/16) securing the load carrier to the frame is disengaged;
for the purpose of providing a push-off attachement that is of very rugged construction such that the push-off attachement is secured when not in use (column 1, line 17-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Didtel and Olson as taught by Kughler and include Kughler’s similar device having:

Claim 5: a lock securing the load carrier to the frame is disengaged;
for the purpose of providing a push-off attachement that is of very rugged construction such that the push-off attachement is secured when not in use.

Allowable Subject Matter
Claims 8-10 and 12-20 are allowed.

Response to Arguments
Applicant's arguments re. the 112(a) rejection, filed 22 June 2021, have been fully considered but they are not persuasive. The original rejection still stands since the guide rails and rollers are not fully enabled as disclosed.
Applicant’s arguments, see pp. 9-11, filed 22 June 2021, with respect to the rejection(s) of claim(s) 1 etc. under Olson et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Didtel.
An electronic mail response was made, “However, we note that at least sections 4:60-61; 6:8-32; 6: 41-44; 6:57-66; 7:55-59; 8:10-14; and 8: [ ] 30-35 of the ‘070 reference appear inconsistent with your interpretation of FIGs. 1-2 thereof. In particular, these sections appear to make clear that any movement of the load carriage 16 of the ‘070 reference is accomplished by movement of the lift truck 10 rather than the linkage 24.” It is claimed, “scissor links [are] coupling the load carrier to the frame and configured to mechanically change a location of the load carrier between a first extended position and a second retracted position, wherein the load carrier extends through the backrest in the first 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gerald McClain/Primary Examiner, Art Unit 3652